DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the instant claim 3, it is unclear what is “a remainder of the by-product gas”, is it the same or different than “the by-product gas” as required in step 4) of the independent claim 1; it is unclear if the step of “condensing water vapor and hydrogen fluoride from the by-product gas” is carried out before or after the “separating the hydrogen fluoride from the by-product gas” as require in step 4) of the independent claim 1.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH10-53419 in view of JP S47-25092, optionally further in view of JP S50-19694.
JP ‘419 discloses a process for treating uranium hexafluoride (UF6) contained in process exhaust gas generated in a uranium enrichment plant by mixing the uranium hexafluoride and water vapor in a reactor heated to 200-700oC to produce UO2F2 powder and hydrogen fluoride gas (note paragraph [0004] and reaction (1)).
As shown in Figure 1 of JP ‘419, the process exhaust gas contains uranium hexafluoride and nitrogen (note stream going to nozzle 30 and paragraph [0013]) and the solid UO2F2 (note streams 18, 12 in Figure 1) is separated from the off gas containing HF, nitrogen and unreacted water (note stream 23 in Figure 1 and paragraph [0011]) and the off gas is cooled and condensed (note condenser 34) and HF is separated from the nitrogen in scrubber 36.
For the instant claim 4, HF solution is obtained at the lower portion of the scrubber, which is considered as the claimed liquid/gas separator.
The difference is JP ‘419 does not disclose that the gas to be treated is obtained by vaporizing the UF6 heel.
JP ‘092 discloses a method for substantially extracting uranium hexafluoride from a uranium hexafluoride container by passing a carrier gas through the UF6 container and obtaining a mixture of UF6 and carrier gas suitable for reaction of UF6 (note claim 1).  The carrier gas can be an inert gas (note embodiment 2).  The carrier gas may be heated to vaporize the uranium hexafluoride solid in the container (note embodiment 3).
It would have been obvious to one of ordinary skill in the art to use any UF6-containing gas for the process of JP ‘419, such as the UF6 gas obtained by using a carrier gas to vaporize UF6 solid in a container, as suggested by JP ‘092 because any UF6 gas, obtained by any method, would still react with water vapor to produce the UO2F2 and HF.
Optionally, JP ‘694 can be applied to teach the desire to remove UF6 “heel” from a cylinder.  
It would have obvious to one skilled in the art to use the method of JP ‘092 to remove the UF6 heel from a cylinder, as suggested by JP ‘694, because by doing so the UF6 heel could be used to produce the UO2F2 as disclosed in the process of JP ‘419.

Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive.
Previous 112 rejection is withdrawn in view of Applicants’ amendment to the claims.

For the 103 rejection:
Applicants requested that the Examiner obtain translations of the cited references to clarify the record of the rejection.
A machine translation is provided for JPH10-53419.  For the JP ‘092 and JP ‘694, the rejection is only relied on the partial English translations that were provided by Applicants.

Applicants argue that JP ‘092 does not disclose that the UF6 in the container is the heel as described in claim 1.
In JP ‘092, the method is to substantially extracting uranium hexafluoride from a uranium hexafluoride container (note claim 1), this fairly suggests that most of the uranium hexafluoride would be extracted, including the “heel”, i.e. the bottom part of the container.
Applicants argue that JP ‘694 does not remedy the deficiencies of JP ‘419 in view of JP ‘092 because JP ‘694 teaches the method of utilizing a cold trap to solidify the UF6 heel for removal.
JP ‘694 is only applied to disclose the desire to remove UF6 remaining (i.e. heel) in a uranium hexafluoride cylinder.  It would have been obvious to one skilled in the art to extract UF6 from any part of a cylinder by using the process of JP ‘092, including a UF6 heel as suggested by JP ‘694, to obtain a predictable result.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        May 2, 2022